DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
Response to Amendment
 This is in response to applicant's amendment/response filed on 05/04/2021, which has been entered and made of record. Claims 1, 17 and 21 have been amended. Claims 4-5, 9-10, 15-16, 18-19, 22 and 23 have been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 Claims 1-2, 6, 11-12, 17, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi et al (US 20150124170 A1) in view of Sartor et al (US 20150254802 A1) and further view of Yamaguchi (US 20120098930 A1).
Regarding claim 1, Kenmochi discloses an image processing device (Kenmochi fig. 1) comprising:
an image processing device (Kenmochi fig. 1) comprising: 
a plurality of input interfaces, each input interface of the plurality of input interfaces configured to provide pixel data for a respective area of a total display area (Kenmochi figs. 1, 3; [0037], “a signal processing circuit that includes an MPU (Micro-Processing Unit), and receives from the outside a video signal (1) g1 and a video signal (2) g2 of two channels (plurality of input interfaces)” [0058], “as shown in FIG. 3, the video g1a by the video signal (1) g1 is displayed … the video g2a by the video signal (2) g2 is displayed (plurality of input interfaces configured to provide pixel data for a respective area of a total display area)”); 
a multiplexer configured to stitch the pixel data provided by each input interface, into a display data, wherein the display data comprises a single stitched video (Kenmochi fig. 1 - 13; [0037], “The processing unit (video processing circuit) 13 (a multiplexer configured to stitch the pixel data provided by each input interface, into display data) is a signal processing circuit that includes an MPU (Micro-Processing Unit), and receives from the outside a video signal (1) (display data comprises g102/a single stitched video)”);
an input circuit configured to receive display data, wherein an input is split into a plurality of outputs for display with different spatial resolutions (Kenmochi fig. 1; [0037], “a signal processing circuit (an input circuit) that includes an MPU (Micro-Processing Unit), and receives from the outside a video signal (1) g1 and a video signal (2) g2 of two channels”; [0050], “the control unit (CPU) 17, without changing the resolution of the video by the video signal (1) g1 and the resolution of the video by video signal (2) g2, sets the processing unit (video processing circuit) 13 so as to display them side by side as is on the left and right (or top and bottom) (interpreted as reading on, an input is split into a plurality of outputs for display with different spatial resolutions)”)
Kenmochi does not disclose (missing portions highlighted in bold, where applicable)
a splitting circuit configured to split the display data into a first output and a second output, wherein the first output comprises a central area of the display data and the second output comprises a circumferential area of the display data
wherein the plurality of outputs comprises:
a first output circuit configured to output the first output for displaying with a first spatial resolution
a second output circuit configured to output the second output for displaying with a second spatial resolution
However Sartor discloses (missing portions highlighted in bold, where applicable)
(splitting circuit), is configured to process the input image data 9 and to generate (split into plurality of outputs) the extrapolated image data 15 (a first output) and the main image data 13 (a second output) from this input image data 9.” [0070], “the pixel resolution of the border display 5 (a circumferential area of the display data) is smaller than the pixel resolution of main display 3 (main display 3/central area of the display data), (input is split into a plurality of outputs for display with different spatial resolutions).” [0082], “All units … described in this specification … can, if not stated otherwise, be implemented as integrated circuit logic”)
a first output circuit configured to output the first output for displaying with a first spatial resolution (Sartor fig. 2b; [0046], “the main display driver 29 (a first output)” [0070], “the pixel resolution of the border display 5 is smaller than the pixel resolution of main display 3 (output with a first spatial resolution).” [0082], “All units … described in this specification … can, if not stated otherwise, be implemented as integrated circuit logic”)
wherein the plurality of outputs comprises:
a second output circuit configured to output the second output for displaying with a second spatial resolution (Sartor fig. 2b; [0046], “the border display driver 25 (a second output)”; [0070], “the pixel resolution of the border display 5 (output with a second spatial resolution) is smaller than the pixel resolution of main display 3.” [0082], “All units … described in this specification … can, if not stated otherwise, be implemented as integrated circuit logic”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a splitter to split the display data and outputting the split display data through corresponding output circuits. This would have been to expand the capability in Kenmochi to flexibly handle different portions of a display area so that different applications may utilize the capability as desired.
Kenmochi in view of Sartor does not disclose wherein the first output is connected to a downstream HDMI port
However, Yamaguchi discloses wherein the first output is connected to a downstream HDMI port (Yamaguchi fig. 6; [0111], “image output is performed with an HDMI (High-Definition Multimedia Interface) format in a case of a signal to the external monitor (fig. 6 – 218, a first output connected to a downstream HDMI port) and with a MIPI (Mobile Industry Processor Interface) format in a case of a signal to the built-in display section 107.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kenmochi further with Yamaguchi to include an HDMI output interface disclosed by Yamaguchi. This would have been done to enhance Kenmochi by extending image processing to serve a variety of different applications.
 Regarding claim 2, Kenmochi in view of Sartor and further view of Yamaguchi discloses the image processing device of claim 1, and further suggests wherein the input circuit comprises at least one input interface (Kenmochi fig. 1 – input interface for g1).
Regarding claim 6, Kenmochi in view of Sartor and further view of Yamaguchi discloses the image processing device of claim 1, and further suggests wherein at least one of the first output circuit and the second output circuit comprises an output interface (Sartor [0043], “The border display driver 25 (second output circuit) converts the extrapolated image data 15 into respective electronic signals 15' which are passed (thru a second output interface) to border display 5.”; [0044], “The main display driver 29 (first output circuit) converts the main image data 13 into respective electronic signals 13' which are passed (thru a first output interface) to main display 3.”)
Regarding claim 7, Kenmochi in view of Sartor and further view of Yamaguchi discloses the image processing device of claim 6, and further discloses wherein the output interface is configured according to at least one of High-Definition Multimedia Interface, display port, or Video Graphics Array (Yamaguchi fig. 6; [0111], “image output is performed with an HDMI (High-Definition Multimedia Interface) format in a case of a signal to the external monitor (fig. 6 – 218, the output interface is configured according to at least one of High-Definition Multimedia Interface, display port, or Video Graphics Array) and with a MIPI (Mobile Industry Processor Interface) format in a case of a signal to the built-in display section 107.”).
Regarding claim 11, Kenmochi in view of Sartor and further view of Yamaguchi discloses the image processing device of claim 1, and further discloses wherein the first spatial resolution is higher than the second spatial resolution (Sartor fig. 3 – the resolution of the main/first area is higher than the border/second resolution; [0050], “the screen resolution of the border display 5 (second) is smaller than that of the main display 3 (first).”).
Regarding claim 12, Kenmochi in view of Sartor and further view of Yamaguchi discloses the image processing device of claim 1, and further discloses wherein the first spatial resolution corresponds to a spatial resolution of at least one of a display panel and a projector (Sartor [0048], “Main display 3 is a rectangular LCD display with a screen resolution of X1,Y1 pixels (first spatial resolution corresponds to a spatial resolution of at least one of a display panel)”).
Claim 17 recites a method, which corresponds to the function performed by the image processing device of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 17.
Claim 20 recites a method, which corresponds to the function performed by the image processing device of claim 11. As such, the mapping and rejection of claim 11 above is considered applicable to the method of claim 20.
Claim 21 recites a non-transitory computer-readable medium, which corresponds to the function performed by the image processing device of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the computer-readable medium of claim 21.
Additionally Kenmochi discloses non-transitory computer-readable medium comprising instructions which, when executed by a computer, make the computer perform a method (Kenmochi, [0248], “operations may be performed by recording on a computer-readable recording medium a program for realizing all or some of the functions of the control unit (CPU) 17 and the processing unit (video processing circuit) 13 in FIG. 1”).
Claim 24 recites a non-transitory computer-readable medium, which corresponds to the function performed by the image processing device of claim 11. As such, the mapping and rejection of claim 11 above is considered applicable to the non-transitory computer-readable medium of claim 24.
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi in view of Sartor and further view of Yamaguchi and further view of Choi (US 20150077356 A1).
Regarding claim 3, Kenmochi in view of Sartor and further view of Yamaguchi discloses the image processing device of claim 1, but does not disclose wherein the input interface is configured according to at least one of High- Definition Multimedia Interface, display port, or Video Graphics Array.
However, Choi discloses wherein the input interface is configured according to at least one of High- Definition Multimedia Interface, display port, or Video Graphics Array (Choi [0035], “The communication interface 240 may perform the communication with the image input devices (inputs) through a wired interface such as a high definition multimedia interface (HDMI)” )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kenmochi further to include an input interface disclosed by Choi. This would have been done to enhance Kenmochi by extending image processing input to serve a variety of different applications.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi in view of Sartor and further view of Yamaguchi and further view of Ohira et al (US 20170041580 A1).
Regarding claim 8, Kenmochi in view of Sartor and further view of Yamaguchi discloses the image processing device of claim 1, but does not disclose wherein the second output circuit comprises a projector.
However, Ohira’s image display system (Ohira fig. 1) discloses the second output circuit comprises a projector (Ohira fig. 1 – second output circuit comprises Projector 2)
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kenmochi further with Ohira to process signals for outputting to a projector. This would have improved Wang by creating output image data for additional types of display devices.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi in view of Sartor and further view of Yamaguchi and further view of Mese et al (US 20170084155 A1).
Regarding claim 13, Kenmochi in view of Sartor and further view of Yamaguchi discloses the image processing device of claim 1, but does not disclose wherein the first spatial resolution corresponds to a spatial resolution of between 0.787 pixels per millimeter to 19.685 pixels per millimeter, or a spatial resolution of less than 0.787 pixels per millimeter.
However, Mese’s image display device discloses the first spatial resolution corresponds to a spatial resolution of about 200 pixels per inch (Mese [0027], “the device 100 includes a display 111, which may be … output of information (image), for example, with a resolution of m.times.n pixels (e.g., with a density of about 200 pixels per inch (exemplary first spatial resolution of 200 ppi – equivalent of 7.87 pixels per millimeter) or more).”)

Regarding claim 14, Kenmochi in view of Sartor and further view of Yamaguchi discloses the image processing device of claim 1, but does not disclose wherein the first spatial resolution corresponds to a spatial resolution of 7.87 pixels per millimeter.
However, Mese’s image display device discloses the first spatial resolution corresponds to a spatial resolution of 7.87 pixels per millimeter. (Mese [0027], “the device 100 includes a display 111, which may be … output of information (image), for example, with a resolution of m.times.n pixels (e.g., with a density of about 200 pixels per inch (exemplary first spatial resolution of 200 ppi – equivalent of 7.87 pixels per millimeter) or more).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kenmochi further with Mese to output image with a resolution of 200 ppi/7.87 pixels per millimeter. This would have been done to accommodate high resolution displays.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kenmochi in view of Sartor and further view of Yamaguchi and further view of Imaizumi et al (US 5566004 A).
Regarding claim 27, Kenmochi in view of Sartor and further view of Yamaguchi discloses the image processing device of claim 1, but does not disclose the second output further comprises the central area of the display data being removed to form the circumferential area.
(central area of the display data being removed) … In display region for operation E2, various buttons Z and display portions Y are displayed (a second output further comprises the central area of the display data being removed to form the circumferential area).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kenmochi further with Imaizumi to output a blank display image in a center portion of the screen. This would have been done to provide users with an option to choose display data to be displayed as desired.
Claim 26 recites a method, which corresponds to the function performed by the image processing device of claim 25. As such, the mapping and rejection of claim 25 above is considered applicable to the method of claim 26.
Claim 27 recites a method, which corresponds to the function performed by the non-transitory computer-readable medium image processing device of claim 25. As such, the mapping and rejection of claim 25 above is considered applicable to the non-transitory computer-readable medium image processing device of claim 27.
Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are moot in view of the new ground of rejections necessitated by the amendments made in the independent claims. The amendments, when viewed as a whole, change the scope of the claims, which required further consideration, search and new ground of rejections.
Additionally, in the response to the advisory action dated 04/27/2021, applicant argues, “The extrapolating of the input image data requires, among other things, scaling the input image data extrapolation and creating new data (i.e.. an estimation of the input beyond the original observation range). Extrapolated input image data is not the same as the input image data of the present application. Sartor discloses filling in the “surroundings” of a central view with simulated content, correlated with the content of the central view. There is no disclosure of, among other things, stitching or combining of input video signals and splitting the combined video signal thereafter.”
Examiner respectfully disagrees. Sartor paragraph 0027 discloses, “Extrapolating the input image data may be based on … the full input image data.” In other words, the extrapolation disclosed by Sartor does not perform filling in the “surroundings” of a central view with simulated content, correlated with the content of the central view.
Furthermore, the rejection of the claim, as set forth in the office action, relies on Kenmochi to disclose stitching or combining of input video signals and Sartor is relied upon to disclose, "thereafter, splitting the combined video signal." A combination of Kenmochi and Sartor is relied upon to disclose stitching or combining of input video signals and splitting the combined video signal thereafter.
Additionally applicant argues:
1)    a plurality of input interfaces configured to provide pixel data for a respective area of a total display area (independent claim 1, 17, and 21), whereas the Kenmochi Application leaves portions of the display unfilled or blackened (see, e.g., Figs. 3, 4, and 6, and the Sartor Application needs to extrapolate to provide the missing data;
a respective area of a total display area does not explicitly mean that the entire area of the display is occupied the input images.
2)    a multiplexer that stitches the pixel data provided by each input interface into a single stitched video (independent claim 1,17, and 21), whereas the Kenmochi Application and the Sartor Application do not disclose or suggest the use of a multiplexer or its use for the stitching or combining of pixel data;
Examiner respectfully disagrees. Applicant's arguments appear to be mere allegations without an explanation as to why there is no disclosure of the subject matter in question. The rejection of the claim, as set forth in the office action, relies on Kenmochi to disclose stitching or combining of input video signals . Kenmochi is not relied upon to disclose, "thereafter, splitting the combined video signal." The extrapolation of an image in Sartor, reads on splitting the image such that a portion of the image is displayed at a border region and another part of the same image is displayed on a central region on the display.
3)    splitting the display data into a plurality of outputs for display with different spatial resolutions (independent claim 1, 17, and 21), whereas the Kenmochi Application discloses reducing spatial resolution only to prevent overlapping images, and the Sartor Application discloses using scaling and extrapolation to produce different resolutions.
(interpreted as reading on, an input is split into a plurality of outputs for display with different spatial resolutions)”
Furthermore, the rejection of the claim, as set forth in the office action, cites Sartor - [0070], “the pixel resolution of the border display 5 (a circumferential area of the display data) is smaller than the pixel resolution of main display 3 (main display 3/central area of the display data), (input is split into a plurality of outputs for display with different spatial resolutions).”
In other words, a combination of Kenmochi and Sartor disclose/suggest display data with different resolutions.
4)    the first output comprises a central area of the display data and the second output comprises a circumferential area of the display data (independent claim 1,17, and 21), whereas the Kenmochi Application discloses only the need for side-by-side displays and the Sartor Application discloses using scaling and extrapolation to produce data for the border area.
Examiner response: The extrapolation of an image in Sartor, reads on splitting the image such that a portion of the image is displayed at a border region and another part of the same image is displayed on a central region on the display.
Sartor [0027], “Extrapolating the input image data may be based on … the full input image data.”; Sartor [0045], “extrapolation unit 23 (splitting circuit), is configured to process 
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JITESH PATEL/Primary Examiner, Art Unit 2616